DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see page(s) 11-12 of the remarks filed 8/22/2022, with respect to the objection(s) to claims 11-14 as set forth in paragraph(s) 12-15 of the action mailed 5/2/2022, have been fully considered and are persuasive.  The objection(s) to claims 11-14 have been withdrawn. 

Applicant’s arguments, see page(s) 9-11 of the remarks filed 8/22/2022, with respect to the objection(s) to the drawings as set forth in paragraph(s) 2 and 4-10 of the action mailed 5/2/2022, have been fully considered and are persuasive.  The objection(s) to the drawings have been withdrawn, EXCEPT as noted below. 

Applicant’s arguments, see page(s) 12 of the remarks filed 8/22/2022, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) as set forth in paragraph(s) 17-20 of the action mailed 5/2/2022, have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. 

Applicant’s arguments, see page(s) 12-13 of the remarks filed 8/22/2022, with respect to the rejection of claims 12-14 under 35 U.S.C. 112(b) as set forth in paragraph(s) 21-31 of the action mailed 5/2/2022, have been fully considered and are persuasive.  The rejection of claims 12-14 has been withdrawn. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both a “face” through out the specification and a “substrate” in the abstract and pages 33-34 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities: the claim should be amended to recite “...(110, 611), the modified adhesive coating (121) comprising...”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the claim should be amended to recite “...total dry weight of the modified adhesive coating (121), and...”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the claim should be amended to recite “...said substrate (110, 611) is the face (110)...”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the claim should be amended to recite “...and the modified adhesive coating (121) is applied...”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the claim should be amended to recite “...coating (120) from the carrier material (611, 611a, 611b) onto...”.  Appropriate correction is required.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, it is unclear from the claim limitations what the Applicant is claiming as the invention given that the “direct thermal printable coating,” which is required in current claim 9, is missing from the current claim.

Claim Rejections - 35 USC § 103
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 5840657) in view of Norman et al. (US 5154974), and in light of the evidence provided by Araki et al. (US 2021/0395965 A1) and Schonrock et al. (US 2022/0073791 A1)..

Regarding claim(s) 10, Mehta teaches an imageable linerless pressure sensitive adhesive (PSA) (title) comprising a web (11) having a first surface (30) coated with imageable coating (34) (direct thermal printable coating on the first side (111)), a second surface (32) (a face (110) having a first side (111) and second side (112)); 
an optional base coating (36) on coating(s) (34) and web (11); 
release material (38) on base coating (36) (release coating on the direct thermal printable coating);
and PSA coating (40) on the second surface (32) of web (11) (PSA coating on the second side (112), which said PSA may be selected from any known classes of compositions (column 4, lines 44-60; column 5, line 54 to column 6, line 25; Figure 3).  
The Examiner notes that the laminate of Mehta teaches the presently claimed direct thermal linerless label web (see, for example column 3, lines 8-12 which demonstrate that the invention is thermally activated).

Mehta is silent to the compositional components (i.e., the acrylic adhesive and silicone additive), the recited coat weight, and the recited proportion(s), of the presently claimed PSA coating (120).

However, Norman teaches PSA compositions exhibiting improved cutting properties, and laminates containing the same (column 1, lines 10-16), comprising a water-based acrylic adhesive further having reduced edge flow and no adhesive build-up on a cutting blade comprising an acrylic polymer and a minor amount, sufficient to improve cutting properties, of polydimethylsiloxane (column 2, line 51 to column 3, line 14).
Norman also teaches that the amount of the siloxane is chosen to sufficiently reduce the amount of adhesive oozing without impairing the adhesive properties of the composition, which said amount of the siloxane is 2 to 10 % by weight based on the solid content per 100 % by weight of the acrylic polymer (column 3, lines 17-44), which overlaps that presently claimed, and that the siloxane are supplied in the form of an aqueous emulsion (emulsified silicone additive) (column 3, lines 61-62).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
While the body-text of Norman does not disclose the presently claimed coat weights, and the inventive examples of Norman demonstrate that the coat weights of the adhesives are outside of the range presently claimed, the Examiner respectfully reminds the Applicant that the “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” (In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967)).
In addition, it is established in the art that the coat weight of an adhesive is proportional to that adhesive’s thickness as evidenced by Schonrock (see para 0153 therein), and that the coat weight is adjusted towards adjusting the adhesive strength of the adhesive as evidenced by Araki (see para 0101 therein).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the PSA compositions of Norman for the PSA coating (40) of Mehta, and at a coat identical to that presently claimed, towards a PSA composition providing a balance of improved cutting properties, reduced edge flow, the prevention of adhesive build-up and adhesive properties based on the properties and the thickness required of the prior art’s intended application as in the present invention.

Claim(s) 9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 5840657) in view of Norman et al. (US 5154974), and in light of the evidence provided by Araki et al. (US 2021/0395965 A1) and Schonrock et al. (US 2022/0073791 A1).

Regarding claim(s) claims 9, 11 and 13, Mehta teaches an imageable linerless pressure sensitive adhesive (PSA) (title) comprising a web (11) having a first surface (30) coated with imageable coating (34) (direct thermal printable coating on the first side (111)), a second surface (32) (a face (110) having a first side (111) and second side (112)); 
an optional base coating (36) on coating(s) (34) and web (11); 
release material (38) on base coating (36) (release coating on the direct thermal printable coating);
and PSA coating (40) on the second surface (32) of web (11) (PSA coating on the second side (112), which said PSA may be selected from any known classes of compositions (column 4, lines 44-60; column 5, line 54 to column 6, line 25; Figure 3).  
The Examiner notes that the laminate of Mehta teaches the presently claimed direct thermal linerless label web (see, for example column 3, lines 8-12 which demonstrate that the invention is thermally activated).  The Examiner also notes that Mehta discloses that the base coating (36) is optional, and thus not required, which provides the disclosed invention as consisting of only layers (11)/(34), (38) and (40) (current claim 11).

Mehta is silent to the compositional components (i.e., the acrylic adhesive and silicone additive), the recited coat weight, and the recited proportion(s), of the presently claimed PSA coating (120).

However, Norman teaches PSA compositions exhibiting improved cutting properties, and laminates containing the same (column 1, lines 10-16), comprising a water-based acrylic adhesive further having reduced edge flow and no adhesive build-up on a cutting blade comprising an acrylic polymer and a minor amount, sufficient to improve cutting properties, of polydimethylsiloxane (column 2, line 51 to column 3, line 14).
Norman also teaches that the amount of the siloxane is chosen to sufficiently reduce the amount of adhesive oozing without impairing the adhesive properties of the composition, which said amount of the siloxane is 2 to 10 % by weight based on the solid content per 100 % by weight of the acrylic polymer (column 3, lines 17-44), which overlaps that presently claimed, and that the siloxane are supplied in the form of an aqueous emulsion (emulsified silicone additive) (column 3, lines 61-62).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
While the body-text of Norman does not disclose the presently claimed coat weights, and the inventive examples of Norman demonstrate that the coat weights of the adhesives are outside of the range presently claimed, the Examiner respectfully reminds the Applicant that the “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” (In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967)).
In addition, it is established in the art that the coat weight of an adhesive is proportional to that adhesive’s thickness as evidenced by Schonrock (see para 0153 therein), and that the coat weight is adjusted towards adjusting the adhesive strength of the adhesive as evidenced by Araki (see para 0101 therein).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the PSA compositions of Norman for the PSA coating (40) of Mehta, and at a coat identical to that presently claimed, towards a PSA composition providing a balance of improved cutting properties, reduced edge flow, the prevention of adhesive build-up and adhesive properties based on the properties and the thickness required of the prior art’s intended application as in the present invention.

With respect to claims 9 and 11-14, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Mehta/Norman meets the requirements of the claimed composition, Mehta/Norman clearly meets the requirements of the present claims.

Regarding claim 14, Norman teaches that the acrylic polymer comprises butyl acrylate (column 4, lines 9-11).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 5840657) in view of Norman et al. (US 5154974) and in further view of Sorensen et al. (US 4889234).

Regarding claim 12, Mehta/Norman do not disclose that the PSA is arranged as continuous stripes with the presently recited area coverage.

However, Mehta does disclose that PSA (40) is patterned coated on the second surface of web (11) (column 6, lines 26-37).

However, Sorensen teaches patterned adhesive label structures (title) towards providing an adhesive layer with less than 100 % coverage and consequently having lesser adhesion via patterning of the adhesive in patterns such as, inter alia, stripes (Figure 8), and that the peel force of an adhesive layer is proportional to the percentage of coverage (column 6, lines 29-54; Figure 4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to coat PSA (40) of Mehta/Norman as continuous stripes based on the peel force required of the prior art’s intended application as in the present invention.

Response to Arguments
Applicant's arguments, see page(s) 10 of the remarks filed 8/22/2022, with respect to the objection(s) to the drawings as set forth in paragraph(s) 3 of the action mailed 5/2/2022, have been fully considered but they are not persuasive.

The Examiner acknowledges the cited portions of the specification (page 3, line 26 (Applicant noted line 19)).  However, the Applicant’s arguments state that the “substrate” “may” be the first side or the second side, which are respectively labelled as reference numbers (111) and (112).  Thus, it is further confusing as the Applicant’s arguments submit that the substrate (110) as designated in the abstract and pages 33-34 of the specification, can now be (110), (111) and (112).  Thus, the objection is maintained and repeated above.

Applicant’s arguments, see page(s) 13-16 of the remarks filed 8/22/2022, with respect to the rejection of claims 9, 11 and 13-14 and claim 10 over Mehta et al. in view of Norman et al. under 35 U.S.C. 103 and claim 12 over Mehta et al. in view of Norman et al. and in further view of Sorensen et al. under 35 U.S.C. 103 as set forth respectively in paragraph(s) 34-35 of the action mailed 5/2/2022, have been fully considered but they are not persuasive.

The Examiner acknowledges the amendments to the claimed invention to amend claims 9-10 to recite that the coat weight of PSA coating (120) is less than 21 g/m2 and equal to or more that 10 g/m2 (current claim 13).  However, the Applicant’s attention is also respectfully directed to the prior art rejections set forth above, which are in response to the claim amendments, wherein it is noted that the combination of the Mehta and Norman disclosures, and in light of what is established in the adhesive arts, teaches or renders obvious all the limitations of the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/27/2022